UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 12-6455


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BRITTANY SIMONS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:08-cr-01057-CMC-6)


Submitted:   May 31, 2012                     Decided:   June 6, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brittany Simons, Appellant Pro Se. James Chris Leventis, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Mark C. Moore, Stanley
Duane Ragsdale, Assistant United States Attorneys, Columbia,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Brittany     Simons    appeals   the     district   court’s       order

denying   her    motion    seeking    a   reduction    of    sentence    under    18

U.S.C. § 3582 (2006).         We have reviewed the record and find no

reversible      error,    given    that   Simons    is     ineligible    for     the

reduction that she seeks.            Accordingly, we affirm the judgment

of the district court.             United States v. Simons, No. 3:08-cr-

01057-CMC-6     (D.S.C.    Feb.     21,   2012).      We    dispense    with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                         AFFIRMED




                                          2